
	
		II
		111th CONGRESS
		2d Session
		S. 4017
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2010
			Mr. LeMieux introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the CDBG service cap.
	
	
		1.CDBG service cap
			 adjustmentSection 105(a)(8)
			 of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(8)) is
			 amended by inserting before the semicolon the following: , and except
			 that in each of fiscal years 2011 and 2012, the limitation set forth in this
			 paragraph shall be applied by substituting 25 percent for
			 15 percent;.
		
